             Case CAS/3:20-cv-00762 Document 23 Filed 06/08/20 Page 1 of 2




                    BEFORE THE UNITED STATES JUDICIAL PANEL ON
                            MULTI-DISTRICT LITIGATION

                                                  )
 IN RE: JPMORGAN CHASE PAYCHECK                   )    MDL No. 2944
 PROTECTION PROGRAM LITIGATION                    )
                                                  )


       STIPULATION REGARDING REMOVAL FROM SCHEDULE OF ACTIONS

           The undersigned parties, through their respective counsel, stipulate that American Video

Duplicating, Inc., et al. v. Citigroup Inc., et al., No. 2:20-cv-03815-ODW-AGR (C.D. Cal.) should

be removed from the Schedules of Actions filed in this matter. This action is the subject of and is

included in the Schedule of Actions for a separate motion pending before the Panel, In re Paycheck

Protection Program (PPP) Agent Fees Litigation, MDL No. 2950 (filed May 22, 2020).

                                               Respectfully submitted,

Dated: June 5, 2020                            /s/ Gregory E. Ostfeld
                                               Gregory E. Ostfeld
                                               GREENBERG TRAURIG LLP
                                               77 West Wacker Drive, Suite 3100
                                               Chicago, IL 60601
                                               Telephone: (312) 456-8400
                                               Facsimile: (312) 465-8435
                                               Email: ostfeldg@gtlaw.com

                                               Counsel for Defendant JPMorgan Chase Bank, N.A.

Dated: June 5, 2020                            /s/ Robert K. Shelquist
                                               Robert K. Shelquist
                                               LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                               100 Washington Avenue South, Suite 2200
                                               Minneapolis, MN 55401
                                               Telephone: (612) 339-6900
                                               Facsimile: (612) 339-0981
                                               Email: rkshelquist@locklaw.com

                                               Counsel for Plaintiff Hyde-Edwards Salon & Spa



550053.1
           Case CAS/3:20-cv-00762 Document 23 Filed 06/08/20 Page 2 of 2




Dated: June 5, 2020                   /s/ Dylan Ruga
                                      Dylan Ruga (235969)
                                      STALWART LAW GROUP
                                      1100 Glendon Ave., Ste. 1840
                                      Los Angeles, CA 90024
                                      Phone: (310) 954-2000
                                      Email: dylan@stalwartlaw.com

                                      Attorneys for: (i) Plaintiffs Cyber Defense
                                      Group, LLC, In the Mix Promotions, Inc., and
                                      the Proposed Class in C.D. Cal. Case No. 20-
                                      cv3589; and (ii) Plaintiff Ryan M. Kull Licensed
                                      Clinical Social Work LLC, and the Proposed
                                      Class in S.D.N.Y. Case No. 20-cv-3138.



Dated: June 5, 2020                   /s/ Benjamin J. Meiselas
                                      Benjamin J. Meiselas
                                      GERAGOS & GERAGOS, APC
                                      Historic Engine Co. No. 28
                                      644 South Figueroa Street
                                      Los Angeles, CA 90017-3411
                                      Telephone: (231) 625-3900
                                      Facsimile: (231) 232-3255
                                      meiselas@geragos.com

                                      Attorneys for Plaintiffs American Video Duplicating,
                                      Inc., Tush Law Ltd., and Kenneth M. Hahn d/b/a Cal
                                      State Financial




550053.1                                 2
